Citation Nr: 1125379	
Decision Date: 07/06/11    Archive Date: 07/14/11

DOCKET NO.  09-42 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for asthma, claimed as a respiratory disability.

2.  Entitlement to service connection for headaches.

3.  The propriety of the severance of service connection for residuals of a right scaphoid fracture effective September 1, 2008.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Carsten, Counsel


INTRODUCTION

The Veteran had active military service from August 2001 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January and June 2008 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  

The issue of entitlement to service connection for headaches is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Neither asthma nor any other respiratory disability, was noted on enlistment examination in June 2001.

2.  Clear and unmistakable evidence shows that asthma existed prior to service; and clear and unmistakable evidence demonstrates that the disability was not aggravated by service.

3.  The January 2006 rating decision, establishing entitlement to service connection for residuals of a right scaphoid fracture, was clearly and unmistakably erroneous.  

4.  The RO followed the proper administrative procedures to effectuate the severance of service connection for residuals of a right scaphoid fracture.  


CONCLUSIONS OF LAW

1.  Asthma, claimed as a respiratory disability, was not incurred or aggravated during service.  38 U.S.C.A. §§ 1110, 1111, 5103, 5103A (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.306 (2010).

2.  The criteria for the severance of service connection for residuals of a right scaphoid fracture have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A; 38 C.F.R. §§ 3.105(d), 3.159, 3.303, 3.306 (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the Veteran in October 2007 of the information and evidence needed to substantiate and complete a claim, to include notice of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain.  This letter also provided notice of how VA assigns disability ratings and effective dates.  

As to whether severance of entitlement to service connection for residuals of a right scaphoid fracture was proper, the Veteran received notice of the proposed severance in a January 2008 rating decision, which was more than 60 days prior to the date that the severance action was ultimately effectuated in a June 2008 rating decision.  The effective date of severance was September 1, 2008, thereby satisfying the requirements of termination of benefits at least 60 days after the last day of notice to the claimant of the actual severance.  On review, the procedural requirements concerning adequate notice to the Veteran of all aspects of the severance action were met, in accordance with 38 C.F.R. § 3.105(d).

VA has also satisfied its duty to assist.  The claims file contains the Veteran's service treatment records.  VA treatment records were printed in October 2005 and a handwritten note dated in January 2006 indicates that there was no additional treatment.  In the September 2007 claim, the representative indicated that the Veteran received treatment at the VA medical center in Huntington, West Virginia.  The Board acknowledges that additional VA medical records were not obtained.  Current treatment records, however, are not going to establish that any preexisting disability was aggravated during service, especially when weighed against the in-service evidence and the VA general medical examination conducted in October 2005.  The Board further acknowledges that medical opinions were not obtained regarding the issues decided herein.  Notwithstanding, and as discussed below, evidence of record does not show any indication of in-service aggravation, that the Veteran currently has a respiratory disability, or that residuals of a scaphoid fracture are otherwise related to service.  As such, the requirements for a VA examination are not met.  See 38 C.F.R. §§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

On review, there is no evidence of any VA error in notifying or assisting the Veteran that reasonably affects the fairness of the adjudication with regard to the issues decided herein.  38 C.F.R. § 3.159(c).  

Analysis

Service connection for asthma, claimed as a respiratory disability

In January 2008, the RO denied entitlement to service connection for asthma, claimed as a respiratory disability.  The representative disagreed and subsequently perfected an appeal of this issue.  

In general, service connection will be granted for disability resulting from injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  A preexisting injury or disease will be considered to have been aggravated by active military service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 C.F.R. § 3.306(a).

In order to establish service connection or service-connected aggravation for a present disability the Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).

A veteran is presumed to have been in sound condition when examined, accepted, and enrolled for service except as to defects, infirmities, or disorders noted at the time of examination, acceptance, enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304.  The term "noted" denotes only such conditions as are recorded in examination reports.  38 C.F.R. § 3.304(b)(1).

As an initial matter, asthma was not noted at the time of the Veteran's examination, acceptance, and enrollment into service.  The Veteran denied a history of asthma, as well as a history of any breathing problems at enlistment.  Clinical evaluation of the lungs and chest revealed normal findings.  Thus, he is entitled to the presumption of soundness.

In cases where the disease or injury at issue is not noted on the entrance examination, a two-pronged test is for consideration in determining whether the presumption of soundness has been rebutted.  First, VA must show by clear and unmistakable evidence that the disease or injury existed prior to service.  Second, VA must show by clear and unmistakable evidence that the preexisting disease or injury was not aggravated by service.  See VAOPGCPREC 3-2003; 69 Fed. Reg. 25178 (2004); see also Wagner v. Principi, 370 F. 3d 1089 (Fed. Cir. 2004).

In determining whether a condition preexisted service, the Veteran's medical history, accepted medical principles, evidence regarding the basic character, origin and development of the disorder, and lay and medical evidence concerning the inception, development and manifestations of the disorder must be considered.  38 C.F.R. § 3.304(b); see Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).

On review, the Board finds that asthma clearly and unmistakably existed prior to service.  The Veteran entered active duty on August 21, 2001.  An undated service record indicates that the Veteran presented with an asthma attack.  The examiner noted that asthma was diagnosed at age 8, but undisclosed at the appellant's military entrance processing station.  The Veteran was given albuterol which corrected his symptoms instantly.  Pulmonary function tests were ordered and records were to be obtained from home.  Private records were faxed on August 25, 2001.  These show a diagnosis of asthma in July 1993 and February 1994.  Hence, the evidence clearly and unmistakably shows that asthma existed prior to service. 

The evidence also clearly and unmistakably demonstrates that the preexisting asthma was not aggravated during service.  In considering the second Wagner prong, the Board acknowledges the appellant's receipt of in-service treatment following an asthma attack.  This was, however, corrected instantly with albuterol and pulmonary function tests on August 29, 2001 were normal.  There is no evidence of any further complaints or treatment during service.  Temporary or intermittent flare-ups during service of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted to symptoms, is worsened.  Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).  On examination for separation in July 2004, the Veteran again denied having asthma, or any breathing problems related to exercise, weather, pollens, etc., and on clinical evaluation, the lungs and chest were reported as normal.  

At a general medical VA examination in October 2005, the Veteran denied wheezing but reported chest pain.  Physical examination revealed no pulmonary abnormalities.  There is no competent evidence to the contrary, and hence, no evidence of a permanent aggravation inservice.   

In summary, asthma clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated during service.  

The appeal denied.  

Severance of service connection for residuals of a right scaphoid fracture

In January 2006, the RO granted entitlement to service connection for residuals of a right scaphoid fracture.  A review of the rating decision shows that the grant was based on the belief that the fracture occurred during active service.  The decision specifically stated that "[t]he service medical records show that [the Veteran was] seen and diagnosed with a fractured right scaphoid during October of 2000."  

In January 2008, the RO sent the Veteran notice that it proposed to sever service connection for residuals of a right scaphoid fracture.  It explained that the treatment for a fractured scaphoid was clearly dated in October 2000, which was prior to his period of active duty.  There is no service treatment record evidence that any fracture residuals were aggravated by military service.  The Veteran was afforded 60 days to submit evidence in support of a disagreement, and notified that he could request a hearing.  No evidence was submitted.

In June 2008, the RO severed service connection for residuals of a right scaphoid fracture.  An appeal of this issue has been perfected.  

Once service connection has been granted, it can be severed only upon the Secretary's showing that the final rating decision granting service connection was "clearly and unmistakably erroneous," and only after certain procedural safeguards have been met.  38 C.F.R. § 3.105(d); Daniels v. Gober, 10 Vet. App. 474, 478 (1997).  Specifically, when severance of service connection is warranted, a rating proposing severance will be prepared setting forth all material facts and reasons.  The Veteran will be notified at his latest address of record of the contemplated action and furnished detailed reasons therefore and will be given 60 days for the presentation of additional evidence to show that service connection should be maintained.  38 C.F.R. §§ 3.103(b)(2), 3.105(d); see Baughman v. Derwinski, 1 Vet. App. 563, 566 (1991).  The United States Court of Appeals for Veterans Claims (Court) has held that 38 C.F.R. § 3.105(d) places the same burden of proof on VA when it seeks to sever service connection as 38 C.F.R. § 3.105(a) places upon a claimant seeking to have an unfavorable previous determination overturned.  Baughman.

Clear and unmistakable error is defined as "a very specific and rare kind of 'error.'  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error."  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  To determine whether clear and unmistakable error was present under 38 C.F.R. § 3.105(a) in a prior determination, either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied; the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and a determination that there was clear and unmistakable error must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313- 14 (1992) (en banc)).

Although the same standards apply in a determination of clear and unmistakable error in a final decision under 38 C.F.R. § 3.105(a) and a determination as to whether a decision granting service connection was the product of clear and unmistakable error for the purpose of severing service connection under section 3.105(d), the regulation does not limit the reviewable evidence to that which was before the RO in making its initial service connection award.  Daniels, 10 Vet. App. at 480.  The Court reasoned that because 38 C.F.R. § 3.105(d) specifically states that "[a] change in diagnosis may be accepted as a basis for severance," the regulation clearly contemplates the consideration of evidence acquired after the original granting of service connection.  Thus, "[i]f the Court were to conclude that . . . a service-connection award can be terminated pursuant to [38 C.F.R.] § 3.105(d) only on the basis of the law and record as it existed at the time of the award thereof, VA would be placed in the impossible situation of being forever bound to a prior determination regardless of changes in the law or later developments in the factual record."  Id.; see also Stallworth v. Nicholson, 20 Vet. App. 482 (2006) (A severance decision focuses-not on whether the original decision was clearly erroneous-but on whether the current evidence establishes that [service connection] is clearly erroneous.).

With respect to the issuance of the proposed rating decision and notice of severance, VA complied with relevant due process considerations and the Veteran has not contended otherwise.  See 38 C.F.R. § 3.105(d).

As stated above, service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in active military service or, if preexisting such service, was aggravated thereby.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.

The Board has reviewed the evidence of record and finds that the RO properly severed service connection for residuals of a right scaphoid fracture.  The Veteran never claimed entitlement to service connection for a right scaphoid fracture.  Rather, it appears that the RO inferred the issue based on review of service records.  Thus, at the time of the January 2006 rating decision, the Veteran had not alleged that a scaphoid fracture happened during service or that it was aggravated therein.  Since VA proposed to sever and severed service connection for residuals of a right scaphoid fracture, the Veteran has never reported that he suffered a fracture in-service or that fracture residuals were aggravated in service.  In June 2010, however, the representative raised a general argument that the preexisting fracture may have been aggravated during service.  Specific contentions were not set forth.

Service treatment records show that on examination for enlistment in June 2001, the Veteran reported that he broke his right wrist in October 2000.  Under the summary of defects and diagnoses, the examiner noted a history of right wrist fracture, October 2000.  

On review, the fracture was noted at entrance and there is no question that the Veteran fractured his right wrist prior to active duty.  Indeed, private medical records dated in October 2000 show that the Veteran fell out of a tree and injured his wrist.  X-rays showed a scaphoid fracture.  The diagnosis was right scaphoid fracture.  In awarding the Veteran service connection, the RO erroneously concluded that the scaphoid fracture occurred during the Veteran's period of active service.  

In considering the propriety of severance, the Board has also considered whether the evidence shows that the preexisting right scaphoid fracture was aggravated during service.  Service records are negative for any complaints or treatment related to the right wrist, and on examination for separation in July 2004, the Veteran denied having a painful wrist.  The upper extremities were reported as clinically normal.  On general medical examination in October 2005, the Veteran did not report any complaints related to the right wrist and the extremities were reported as normal.  The evidence of record simply does not show that the preexisting scaphoid fracture was permanently worsened during the Veteran's period of active service.  

In summary, the RO's determination that the scaphoid fracture occurred during a period of active duty was clear and unmistakable error.  That is, the fracture clearly and unmistakably occurred prior to service in October 2000, and the Veteran entered active duty in August 2001.  The evidence further clearly and unmistakably establishes that in-service aggravation did not occur.  

Accordingly, there is no basis for establishing entitlement to service connection for residuals of a right scaphoid fracture and severance was proper.  


ORDER

Entitlement to service connection for asthma, claimed as a respiratory disability, is denied.  

The severance of service connection for residuals of a right scaphoid fracture, effective September 1, 2008, was proper.


REMAND

In January 2008, the RO denied entitlement to service connection for headaches.  The representative disagreed with the decision and subsequently perfected this appeal.  

Service treatment records show that on examination for enlistment in June 2001, the Veteran's neurologic system was normal on clinical evaluation and headaches were not noted or otherwise reported.  In February 2002, the Veteran was seen with complaints of constant temporal headaches, with occasional pulsating pain, and pain radiating to the back of the neck.  These had been present over the prior month.  The assessment was stress and depression influenced.  On examination for separation in July 2004, the Veteran denied frequent or severe headaches and neurologic examination was again reported as normal.  

On VA examination in December 2007, the Veteran reported developing posterior headaches a few months after separation.  He reported having headaches two to three times a week.  The diagnosis was headaches.  A medical opinion regarding etiology was not provided.  

On review, the nature and etiology of the Veteran's headaches remains unclear.  Considering the Veteran's complaints of headaches during service and following discharge, the Board finds that additional examination and medical opinion are needed.  See 38 C.F.R. § 3.159(c)(4); McLendon.  The Board further notes that the Veteran is a Persian Gulf veteran, and that his complaints of headaches must be considered as possible manifestations of an undiagnosed illness.  See 38 C.F.R. § 3.317.  

VA treatment records were last printed in October 2005.  Additional relevant records, if any, should be obtained.  38 C.F.R. § 3.159(c)(2).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should request all relevant VA medical records for the period since October 2005.  All records obtained should be associated with the claims file.  If the RO/AMC cannot locate any Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO/AMC must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  Thereafter, the RO/AMC should schedule an appropriate VA examination by a physician to determine the nature and etiology of the Veteran's headaches.  All indicated tests must be accomplished.   The claims folder and a copy of this REMAND are to be made available for the physician to review.

The physician is to opine whether the Veteran's headache complaints can be attributed to a known clinical diagnosis.  In making this determination, the physician is to address whether the headaches are associated with the Veteran's service-connected PTSD.  If the examiner cannot identify a known disease or disability which causes the headaches, the examiner must so state.  

If the complaints of headaches are attributed to a known clinical diagnosis, the examiner is to opine whether it is at least as likely as not that such disability is related to the Veteran's active military service or complaints therein.  The physician examiner must provide a complete rationale for any opinion offered.  The physician examiner should note the following: 
      
 ? "It is due to" means 100 percent assurance of relationship.
? "It is at least as likely as not" means 50 percent or more.  
? "It is not at least as likely as not" means less than a 50 percent chance.  
? "It is not due to" means 100 percent assurance of non relationship.  
 
If the examiner is unable to provide an opinion that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the causation of any diagnosed headache disability is unknowable.  The examiner should provide a copy of their curriculum vitae.
 
3.  Upon completion of the above requested development and any additional development deemed appropriate, the RO must readjudicate the issue of entitlement to service connection for headaches.  All applicable laws and regulations should be considered.  If the benefit sought on appeal remains denied, the appellant and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


